Citation Nr: 1226098	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-39 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the legal basis for the award of service connection for hyper-reflexive bladder with bulbous urethra should be modified to presumptive service connection on the basis of exposure to radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied a rating in excess of 20 percent for degenerative disk disease, L3-S1, and mild retrolisthesis; a rating in excess of 10 percent for radiculopathy, right hip and thigh; denied service connection for cancer of the urinary tract; and granted an increased evaluation of hyper-reflexive bladder with bulbous urethra from 10 percent to 40 percent disabling effective January 5, 2007.  The Veteran was notified of this decision by the Buffalo, New York VARO, from which this appeal arose.

The case was before the Board in April 2010, at which time the Board denied the Veteran's claim of entitlement to service connection for cancer of the urinary tract.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court issued a memorandum decision that affirmed the Board's denial of service connection for cancer of the urinary tract, but which vacated the part of the Board's decision that referred the Veteran's request that his service-connected hyper-reflexive bladder be recharacterized as due to exposure to ionizing radiation and remanded for proceedings consistent with the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 2007 decision, the RO, among other things, denied the Veteran's request to recharacterize the legal basis for the award of service connection for hyper-reflexive bladder to reflect that service connection was based on radiation exposure.  The Veteran sought reclassification of the legal basis for the award of service connection in order to apply for Combat Related Special Compensation.  In December 2007, the appellant submitted a notice of disagreement with the RO's December 2007 decision as to the denial of service connection for cancer of the urinary tract and the denial of his request for reclassification of the legal basis for the award of service connection for hyper-reflexive bladder.  In December 2008 a Statement of the Case (SOC) was issued as to the Veteran's claim for service connection for cancer of the urinary tract, but to date, the RO has not issued a SOC as to the issue of whether the legal basis for the award of service connection for hyper-reflexive bladder with bulbous urethra should be modified to presumptive service connection on the basis of exposure to radiation.  

In its September 2011 memorandum decision, the Court noted while not specifically raised by the Veteran, the Secretary conceded that the Board erred in referring, rather than remanding, to the RO the Veteran's request that his service-connected hyper-reflexive bladder be recharacterized as due to exposure to ionizing radiation.  The Court stated that the Board therefore erred when it found that it did not have jurisdiction over the matter and referred it to the RO instead of remanding it for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In compliance with the Court's memorandum decision, the Board will remand the referenced issue for the RO to provide the Veteran with an SOC.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the issue of whether the legal basis for the award of service connection for hyper-reflexive bladder with bulbous urethra should be modified to presumptive service connection on the basis of exposure to radiation.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, then, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


